Title: To John Adams from United States House of Representatives, 2 March 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					March 2, 1791
				
				The House of Representatives recede from their two last amendments to the amendments of the Senate, to the bill, entitled “An act for raising and adding another regiment to the military establishment of the United States, and for making further provision for the protection of the frontiers;” andThey agree to the amendments of the Senate on the bill, entitled “An act concerning the rates of foreign coin.”The House of Representatives have passed the bill, entitled “An act to continue in force, for a limited time, an act, entitled ’An act for the temporary establishment of the Post-Office;” the bill, entitled “An act for making compensation to the widows and orphan children of certain officers who were killed, or who died in the service of the United States, during the late war; and for the relief of certain invalids, and other persons therein mentioned;” and the bill, entitled “An act supplementary to the act making provision for the reduction of the public debt;” in which three last mentioned bills they desire the concurrence of the Senate.I am directed to bring to the Senate several enrolled bills, which are signed by the Speaker of the House of Representatives, for the signature of the Vice President.—
				
					
				
				
			